The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Currently, claims 1-2, 8, and 12-22 are pending in the instant application.  Claims 12, 20-22 has been withdrawn from consideration as being drawn to a nonelected invention.  Claims 3-7 and 9-11 have cancelled.  All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance. The previous rejection of record have been withdrawn in view of the amendment to the claims.  The following rejections are newly added.  This action is Non-Final.

Claims 1-2, 8, 13-19 are under examination with regard to SEQ ID NO 2, 3, 5, and 8.
Election/Restrictions
Newly submitted claims 20-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly added claims 20-22 lack unity of invention with originally claimed invention because there is no special technical feature between the originally claimed invention and the newly added claims.  The special technical .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 8, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) abstract ideas that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea.  The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to methods.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes, the claims are directed to abstract ideas but the additional elements do not integrate the judicial exception into a practical application. 

With regard to claim 2 and 8, the claims limit the nucleotide at position 27 and determining additional factors in the human subject.  Claim 18 limits the risk function.   These claims do not recite additional elements that integrate the abstract idea.  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.

Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites calculating a risk of the human subject having a cardiovascular disease or event according to a cardiovascular risk function based on the present of one or more of the polymorphisms. The recitation of “according to a cardiovascular risk function based on the presence of one or more of the polymorphisms”.   It is unclear how risk is calculated as the risk is calculated according to a cardiovascular risk function based on the presence of one or more of the polymorphisms, it is unclear what part the role of the polymorphisms is required for the risk calculation and if are other unstated requirements to calculating risk and how this related to the active process step of the claim.  While the claim requires calculating a risk of the human subject 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-17 depend from claim 19.  A claim in dependent form shall contain .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 8, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341) and Companioni (Rev Esp Cardiol, 2011 64(6): 509-514).
nd column) (cardiovascular risk).  Malarstig further teaches additional genome wide studies for analysis of SNP association, including Kathiresan et al (see table 1) Malarstig further teaches the loci is associated with risk factors as diabetes and blood pressure (see pg. 163, 1st column) (claim 8).   Malarstig further teaches the loci are identified for atherothrombosis (identifying polymorphisms for prediction of cardiovascular disease).  Malarstig teaches relative risk conferred by SNPs and teaches Mendelian randomization (see pg. 163-164) (calculating risk according to a cardiovascular risk function based on presence of SNP). Therefore Malarstig teaches detecting identity of nucleotides at position 27 of SEQ ID NO 2, 3, 5, and 8. However Malarstig does not teach detecting the nucleotides in a biological sample by direct sequencing, primer extension, probe hybridization, nucleic acid amplification, or restriction endonuclease digestion and size separation or teach administering an agent with hypolipemic capabilities. Malarstig does not teach cardiovascular risk function based on a risk function including PROCAM, QRISK, REGICOR or Framingham.
Kathiresan et al. teaches a genome wide association of directly genotyping SNPs by probe hybridization using genechips.  Kathiresan teaches obtaining samples from subjects that age and sex were determined (see study design and samples) (claim 8).  Genotyping by gene chip hybridization assays encompasses detecting the identity of nucleotides by probe hybridization.  Kathiresan teaches cardiovascular risk function based on REGICOR.  Kathiresan teaches 
Companioni teaches risk tables based on prospective cohort studies that model risk of suffering CAD over time given certain risk factors were well known in the art.  Companioni teaches Framingham study, PROCAM, and QRISK.  Companioni teaches that prediction of cardiovascular risk are affected by many variables but genetic polymorphisms remain constant throughout life underlining the immense value of genetic screening.  Companioni teaches reclassification of subjects using genetic risk score and cardiovascular risk function (see pg. 511-513). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known method of genome wide association by probe hybridization in biological samples as taught by Kathiresan in the method of Malastrig as was known in the art and include calculating risk of cardiovascular disease as taught by Malastrig, Kathiresan and Companioni.  The ordinary artisan would have additionally calculated risk of having a cardiovascular event as both Malastrig and Kathiresan teach calculating risk based on cardiovascular function and SNPs present, Kathiresan explicitly teaches REGICOR, and Companioni teaches the immense value of genetic screening along with cardiovascular risk function.  The ordinary artisan would have been motivated to include probe hybridization analysis as was known in the art and taught by Kathiresan to detect nucleotide loci at position 27 of SEQ ID NO 2, 3, 5, and 8in biological samples as taught by Malastrig because both Kathiresan and Malastrig teach genome wide association studies of atherothrombosis, Kathiresan teaches detection of nucleotides by probe hybridization and Malastrig teaches identifying position 27 of SEQ ID NO 2, 3, 5, and 8and include calculating risk as was known in the art as . 

Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341) and Companioni (Rev Esp Cardiol, 2011 64(6): 509-514)  as applied to claims 1-2, 8, and 18  above, and further in view of further in view of Mega et al. (Circulation, 2009, 120:S1144).  
Malarstig in view of Kathiresan and Companioni teaches determining polymorphism at SNP position rs6725887, rs9818870, rs1333049, and rs10455872 (position 27 of SEQ ID NO 2, 3, 5, and 8) by probe hybridization and calculating risk of having a cardiovascular disease or event. Malarstig in view of Kathiresan and Companioni does not teach administering an agent with hypolipemic capabilities. 
Mega teaches rs1333049 C allele is associated with recurrent coronary events and teaches those treated with moderate statin therapy who were carriers with a C allele benefit from intensive versus moderate statin therapy.  Mega teaches that rs1333049 is associated with a trend towards increased risk of recurrent CHD/MI in patients who receive moderate statin therapy following an ASC (see page 2) and teach more intensive therapy for carriers of C allele of rs133049. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known method of genome wide association by probe hybridization in biological samples and calculating risk as taught by Malarstig in view of Kathiresan and Companioni and include identification of subjects for treatment of cardiovascular disease as taught by Mega.  The ordinary artisan would have been motivated to include identifying subjects with at least one polymorphism for treatment and prediction of . 
Claims 13-15, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et   as applied to claims 1-2, 8, and 18  above, and further in view of further in view of Peng (Clin Chem Lab Med 2009, 47(8): 917-922) and Kumar (Crit Pathways in Cardiol, 2009, 8:104-111).

Malarstig in view of Kathiresan and Companioni teaches determining polymorphism at SNP position rs6725887, rs9818870, rs1333049, and rs10455872 (position 27 of SEQ ID NO 2, 3, 5, and 8) by probe hybridization and calculating risk of having a cardiovascular disease or event. Malarstig in view of Kathiresan and Companioni does not teach administering therapies comprising antiarrhythmic agent, antihypertensive agent, agent with hypolipemic capabilities, antiplatelet therapy.
Peng teaches rs1333049 is important for the pathogenesis of coronary artery disease and myocardial infarction (see introduction).  Peng teaches patients with MI had higher frequencies of the CC genotype or C allele at rs1333049 (see results, pg. 918).  Peng further teaches association of rs1333049 with clinical outcome after MI following treatment with aspirin, ACEI, beta-blocker, or statin (see table 4).  While Peng demonstrates that the C allele is not significantly associated with outcome, the C allele is associated with risk of MI and Peng demonstrates therapies for subjects with risk of MI in table 1. 
Kumar teaches recommendations for prevent of patients with atherothrombosis and risk factors.  Kumar teaches guidelines recommend preventative therapies including antiplatelet therapy, lipid-lowering agent, angiotensin-converting enzyme inhibitor or angiotensin receptor blocker, or beta-blocker.  Kumar teaches administering antihypertensive agents including  ACE inhibitors, Ca channel blockers, diuretics (see figure 1) (claim 14-15, 17).
. 
Claim 16 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Malarstig (Curr Atheroscler Rep, 2010, 12:159-166) in view of Kathiresan et al. (Nat. Genet, 2009, vol 41, pp 334-341) and Companioni (Rev Esp Cardiol, 2011 64(6): 509-514)  as applied to claims 1-2, 8, and 18  above, and further in view of further in view of Peng (Clin Chem Lab Med 2009, 47(8): 917-922), and Uchiyama et al. (J. Stroke and Cerebrovascular Disease, 2009, Vol 18, p 482-490).
Malarstig in view of Kathiresan and Companioni teaches determining polymorphism at SNP position rs6725887, rs9818870, rs1333049, and rs10455872 (position 27 of SEQ ID NO 2, 3, 5, and 8) by probe hybridization and calculating risk of having a cardiovascular disease or event. Malarstig in view of Kathiresan and Companioni does not teach administering therapies comprising phosphodiesterase inhibitor.
Peng teaches rs1333049 is important for the pathogenesis of coronary artery disease and myocardial infarction (see introduction).  Peng teaches patients with MI had higher frequencies of the CC genotype or C allele at rs1333049 (see results, pg. 918).  Peng further teaches 
Uchiyama teaches administering cilostazol as an antiplatelet agent for patients with atherothrombotic disease.  Uchiyama teaches cilostazol is a vasodilator and phosphodiesterase inhibitor (see pg. 483) and has significant protective effect against recurrence of vascular events in patients with atherothrombosis (See pg. 488).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use known antiplatelet agents that are phosphodiesterase inhibitors as taught by Uchiyama in the method of Malarstig in view of Kathiresan and Companioni because Peng teaches identifying subjects at risk of cardiovascular disease and identifying treatment and Uchiyama teaches cilostazol has a significant protective effect against the recurrence of vascular events in patients with atherothrombosis.  The ordinary artisan would have had a reasonable expectation of success and been motivated to use a known antiplatelet agent that has a significant protective effect against vascular events in patients with risk of atherothrombosis, as taught by Uchiyama in the method of Malarstig in view of Kathiresan and Companioni, because the method of Malarstig in view of Kathiresan and Companioni identifies subjects with atherothrombosis, Peng identifies subjects and treatment with atherothrombosis and treatment of subject with atherothrombosis with antiplatelet agents as taught by Uchiyama. 
Response to Arguments
The response traverses the previous rejection under 35 USC 103(a).  While these rejections have been withdrawn the traversal is applicable to the newly presented rejections and 
The response further asserts that Malarstig teaches that the loci are associated with classical risk factors including diabetes and blood pressure. The response asserts that the claimed SNPs were selected based on their association with coronary heart disease and lack of association with classical cardiovascular risk factors.  This response has been reviewed but not found pervasive.  The claims do not require lack of association with classical cardiovascular risk 
The response further asserts that the claimed SNPs would not have been selected by a skilled person on the basis of statistically significant in Malarstig and Kathiresan prior art references because of the respective odds ratio and p values. . This response has been reviewed but not found persuasive.  This is not a legal standard for obviousness rejection.  Obviousness may be established by combining or modifying the teaching of the prior art to product the claimed invention where there is some teaching suggestion or motivation to do so founded either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In the instant case the skilled arts based on the teachings of  Malarstig, Kathiersan and Companioni would have been motivated to detect the nucleotide loci of the 13 SNPs disclosed by Malarstig because Malarstig teaches these SNPs are identified for atherothrombosis.  There are no teachings in Malarstig that teach away from SEQ I D NO 2 or SEQ ID NO 8 not being associated with cardiovascular risk.  Even arguendo, the claims require selecting the human subject with at least one of the said polymorphisms and does not require all 4 SNPs for calculating risk, the claims do not even require the SNPs for risk, the risk is calculated according to a cardiovascular risk function based on the presence of one or more polymorphism, this recitation is indefinite and does not require any value of the polymorphism or risk function to be used in calculating risk as the claim recites “according to a cardiovascular event” “based on the presence” neither according to or based on require specific calculations from either the cardiovascular even or present of SNP and claim has been interpreted to include any risk analysis 
The response asserts that Mega does not teach how to use information about rs1333049 SNP to improve cardiovascular risk estimation and does not provide guidance to combine this genetic information with classical risk factors to provide more accurate estimate of cardiovascular risk. The declaration and response has been reviewed but not found persuasive.  The declaration and response appears to be based on a clinical standard however this clinical standard is not claimed, for example the claims do not require discrimination, calibration or reclassification of SNP with disease events.  This rejection is not found persuasive because the claims are not commensurate in scope with the declaration and the legal standard of obviousness has been met.  Specifically the claims do not require estimating cardiovascular risk using a claimed SNP panel, the claims recite calculating risk according to a cardiovascular risk function based on present of a SNP, the claims do not recite or require how the risk is calculated and do not require using the claimed SNP panel as the claim recites “Based upon the presence” but there is no indication on how the presence is calculated into risk.  As address in the rejection above, the ordinary artisan would have been motivated to include probe hybridization analysis as was known in the art by Kathireasn to detect the 4 SNPs as taught by Malartistg and the skilled artisan would have been further motivated to identify one polymorphism for treatment and prediction of cardiovascular disease, as taught by Mega of rs1333049.  	The response asserts that Peng analyzed just one SNP of the recited claims and although KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, based on the general knowledge available to one of ordinary skill in the art, the ordinary artisan would have been motivated to apply the well-known method of genome wide association by probe hybridization in biological samples as taught by Kathiersan in the method of Malarstig and include identification of subjects for treatment and prediction of disease as taught by Peng and Malastrig. 
The response asserts that Uchiyman fails to remedy the deficiencies of the combination of Malarstig, Kathiresan, Peng and Kumar and does not render the claimed invention obvious, however as addressed above Malarstig, Kathiresan, Peng and Kuman and further in view of Uchiyman render the claimed invention obvious for reasons stated above.  

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or  proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634